UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4904



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAMON WILLIAM GREEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-05-139)


Submitted:   April 28, 2006                   Decided:   May 26, 2006


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Jonathan
S. Gasser, United States Attorney, John C. Duane, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ramon William Green appeals his conviction and 120-month

sentence pursuant to a guilty plea on one count of possession with

intent to distribute marijuana, cocaine, and five grams or more of

cocaine base.       On appeal, Green argues that the district court

erred under Fed. R. Crim. P. 11 in finding a factual basis for his

guilty plea and with respect to advising him that he faced a

mandatory minimum sentence of ten years.                  Finding no reversible

error, we affirm.

            Because Green did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the Rule

11 hearing is reviewed for plain error. United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002) (holding that “plain error

analysis is the proper standard for review of forfeited error in

the Rule 11 context”).              This analysis requires the court to

determine whether there was error, whether the error was plain, and

whether it affected the defendant’s substantial rights.                       Id. at

524.     If a defendant establishes these requirements, the court’s

“discretion is appropriately exercised only when failure to do so

would    result    in    a   miscarriage   of     justice,   such   as   when    the

defendant is actually innocent or the error seriously affects the

fairness, integrity or public reputation of judicial proceedings.”

United    States    v.    Hughes,   401    F.3d    540,   555   (4th   Cir.    2005)

(internal quotation marks and citation omitted).


                                      - 2 -
              Green first argues that the district court failed to

comply with Fed. R. Crim. P. 11(b)(3) in finding a factual basis

for    his    guilty    plea.   Specifically,        Green    contends    that    the

district court did not have a sufficient factual basis to support

the element of intent to distribute.               Rule 11(b)(3) provides that:

“Before      entering    judgment    on    a   guilty   plea,   the   court      must

determine that there is a factual basis for the plea.”                     Fed. R.

Crim. P. 11(b)(3).        A district court need not replicate the trial

that    the    parties    sought    to    avoid;    rather,   it   need   only     be

subjectively satisfied that there is a sufficient factual basis for

a conclusion that the defendant committed all of the elements of

the offense.       United States v. Mitchell, 104 F.3d 649, 652 (4th

Cir. 1997) (internal citations omitted).                  Moreover, a district

court may find the factual basis for the plea “from anything that

appears on the record.”            See United States v. DeFusco, 949 F.2d

114, 120 (4th Cir. 1991).

              In this case, the Government’s recitation of the facts,

to which Green explicitly agreed, was sufficient to establish a

factual basis for an intent to distribute charge.                  Additionally,

Green admitted, in open court, that he intended to distribute the

drugs he possessed. The district court asked him if he “knowingly,

intentionally and unlawfully possess[ed] with intent to distribute

a quantity of marijuana . . . five grams or more of cocaine base

. . . and a quantity of cocaine . . . .”                 Green answered, “Yes,


                                         - 3 -
sir.”    This admission of intent to distribute, made in open court

and in direct response to the district court’s question of whether

he possessed such intent, constitutes a sufficient factual basis

for the element of intent to distribute.            See DeFusco, 949 F.2d at

120 (holding defendant’s signed statement of facts setting forth

his     “admission   that   he     did   ‘knowingly,     intentionally    and

fraudulently conceal assets from the Trustee of the Bankruptcy

Court’” was sufficient to constitute admission of element of

charged offense).      We find that there was a sufficient factual

basis in the record for the court’s acceptance of the plea and

therefore no plain error.

            Green also argues that the district court failed to

clearly explain that he faced a mandatory minimum ten year sentence

because of the 21 U.S.C. § 851 (2000) information filed by the

Government.      Federal    Rule    of   Criminal    Procedure    11(b)(1)(I)

requires the district court inform the defendant of, and determine

that he understands, any mandatory minimum penalty.              Fed. R. Crim.

P. 11(b)(1)(I).      Green does not contend that the court failed to

inform him of the ten year mandatory minimum sentence.             Rather, he

argues that the court did not ensure that he understood that by

pleading guilty he faced a minimum of ten years of imprisonment.

            When a district court fails to advise the defendant of a

mandatory minimum sentence and the defendant is otherwise unaware

that he is subject to a mandatory minimum sentence, this court has


                                    - 4 -
found that the error in failing to inform is not harmless.             United

States v. Goins, 51 F.3d 400, 404-05 (4th Cir. 1995).              In this

case, however, it is undisputed that the district court properly

notified Green at the Rule 11 hearing, albeit through the U.S.

Attorney, of the ten year mandatory minimum sentence and verified

that he understood.      We therefore find no plain error under Rule

11(b)(1)(I).

           Accordingly, we affirm Green’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 5 -